DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 16 are pending.  Claims 1 – 16 were amended.

Specification
The disclosure is objected to because of the following informalities: the paragraph starting at line 15 of page 8 states “The remaining life determination device 109 can determine the remaining life of the installed battery 102 using various methods. The remaining life determination device 109 can use data from integrated sensors 120, 121, 122, 123, 124 (e.g., measurement circuitry)”.  The paragraph staring at line 20 of page 8 documents “Coulomb meter 120”; the paragraph starting at line 29 of page 9 documents “temperature sensor 122”, and the paragraph starting at line 5 of page 9 documents “real time clock 123”.   The specification is silent with respect to any description of “sensor 121”.  Furthermore, the paragraph starting at line 11 of page 9 describes “memory 124”, which is not a sensor. 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  line 5 of the claim includes the element/step “measured value transmissions to external receiver”, which should be “measured value transmissions to an external receiver” to establish antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 includes the following list of information that “the processing circuitry is further configured to obtain”, as follows:
the number of measurements performed by the measurement circuitry, 
one or more of the number of measured value display events and measured value transmissions to an external receiver, 
the amount of charge taken from the battery, 
one or more of the voltage of the battery and the current date, 

It is unclear which of these items are required by the claim, and which are optional, or if all of this information is required.  For the purpose of the instant examination, the Examiner interprets this as a list of items that the processing circuit could obtain, but that the processing circuit is not required to obtain each and every item on the list.

Claim 10 includes a second list of things that are “taken into account”, as follows, formatted as best understood by the Examiner:
the number of measurements performed by the measurement circuitry, 
	one or more of the number of measured value display events and/or measured value transmissions to the external receiver, 
the amount of charge taken from the battery, 
one or more of the voltage of the battery and/or the current date, 
	one or more of the current time and/or the information about the type and capacity of the battery
The various “and/or” clauses in the claim makes it difficult to establish which, if any, items are required for the step of “calculating the minimum value of the remaining battery life”.  For example, it is unclear if the calculation requires both the voltage of the battery and the current date, or just one of the two, or if the ”and/or” applies to other items such as “the amount of charge taken from the battery”.  For the purpose of the instant examination, the Examiner interprets this as a list of items that the processing 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 12 – 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yang et al., US 20150366411 (hereinafter 'Yang').

Regarding claim 1: Yang teaches a battery operated container fill level measuring device ([Fig 2, 0021, 0024]: discloses a device to monitor the level or amount of a consumable resource, where a liquid can be detected at “various levels or heights”), comprising: 
a battery ([0020]: discloses the use of disposable batteries); and 


Regarding claim 2: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above, further comprising measurement circuitry for measuring the container fill level ([0060]: discloses measuring the total amount of soap dispensed), 
wherein the processing circuity is further configured to count the measurements performed by the measurement circuitry ([0060]: discloses measuring the number of times the dispenser has been used).

Regarding claim 6: Yang teaches the battery operated container fill level measuring device according to claim 2, as discussed above,
wherein the measurement circuitry includes a battery voltage control circuit configured to measure the voltage of the battery ([0053]: discloses monitoring the voltage of the battery).

Regarding claim 12: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above, wherein 
the battery operated level measuring device is exclusively battery operated ([0043]: discloses using the disclosed invention in battery-powered devices).

Regarding claim 13: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above, further comprising 
a display ([Fig 6, 0071]: discloses user interface 600), wherein 
the processing circuitry is further configured to signal a low remaining life to a user on the display ([0044, 0062]: discloses the soap dispenser notifying the domestic appliance communication system that the battery needs to be replaced, as well as the capability of providing estimates of the remaining battery charge).

Regarding claim 14: Yang teaches a method for determining a remaining life of a battery of a container fill level measuring device ([Fig 2, 0021, 0024, 0060, 0062]: discloses monitoring the level or amount of a consumable resource, including where a liquid can be detected at “various levels or heights”, with a monitoring system to detect when the battery needs to be replaced), comprising: 
obtaining information from which a minimum value of remaining battery life is calculable by processing circuitry of the container fill level measuring device ([0053]: discloses monitoring the voltage of the battery); and 


Regarding claim 15: Yang teaches a non-transitory computer readable medium having stored thereon a program element which, when executed on a processor of a container fill level measuring device, instructs the measuring device to perform a method comprising ([Fig 2, 0021, 0024, 0060, 0062, 0107]: discloses a non-transitory computer-readable medium or tangible computer storage device to monitor the level or amount of a consumable resource, where a liquid can be detected at “various levels or heights”, with a monitoring system to detect when the battery needs to be replaced): 
	 obtaining information from which a minimum value of the remaining battery life is calculable by processing circuitry of the container fill level measuring device ([0053]: discloses monitoring the voltage of the battery); and 
calculating the minimum value of the remaining battery life from said information and a current parameterization of the container fill level measuring device by said processing circuitry or external processing circuitry ([0044, 0053, 0060, 0062]: discloses measuring or monitoring a remaining battery charge by monitoring the voltage of the 

Regarding claim 16: Yang teaches the battery operated container fill level measuring device according to claim 2, as discussed above, 
wherein the processing circuitry includes the measurement circuitry ([0060]: discloses measuring the number of times the dispenser has been used using an internal counter).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kawasaki, US 2018/0183251 (hereinafter 'Kawasaki').

claim 3: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above, 
further comprising a display ([Fig 6, 0071]: discloses user interface 600).

Yang is silent with respect to wherein 
the processing circuitry is further configured to count the number of measured value display events and/or measured value transmissions to an external receiver. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein
the processing circuitry is further configured to count the number of measured value display events and/or measured value transmissions to an external receiver ([Fig 1, Fig 2, 0038, 0046, 0048]: discloses counting the number of times an load is operated and sending that count to the calculation circuit 13d).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki to incorporate determining how frequently the device is used into the determination of when to measure the amount of material remaining in the dispenser

Regarding claim 4: Yang teaches the battery operated container fill level measuring device according to claim 2, as discussed above,

the measurement circuitry includes a Coulomb meter configured to measure the amount of charge removed from the battery. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein
the measurement circuitry includes a Coulomb meter configured to measure the amount of charge removed from the battery ([Fig 1, 0037]: “measurement circuit 13b measures an integrated amount of a current which flows from the battery 11 to the load 12”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki to incorporate determining how much charge is being used by the system into the determination of when to measure the amount of material remaining in the dispenser

Regarding claim 5: Yang in view of Kawasaki teaches the battery operated container fill level measuring device as claimed in claim 4, as discussed above.
Yang is silent with respect to wherein 
said Coulomb meter is integrated in a battery voltage control circuit. 


said Coulomb meter is integrated in a battery voltage control circuit ([Fig 4, 0070]: teaches a DC-DC conversion circuit 33 which is part of the current measurement apparatus and “converts a voltage supplied from the battery 31 into voltages suitable” for use by the other devices within the current measurement apparatus.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki to incorporate determining how much charge is being used by the system into the determination of when to measure the amount of material remaining in the dispenser.


Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kawasaki in view of Schaefer et al., US 2012/0290235 (hereinafter 'Schaefer') 

Regarding claim 7: Yang teaches the battery operated container fill level measuring device according to claim 2, as discussed above.
Yang is silent with respect to wherein 
the measurement circuitry includes a temperature sensor configured to measure the temperature of the battery. 


the measurement circuitry includes a temperature sensor ([0068]: “sensor 32b acquires environmental data, such as temperature, humidity, or water level”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki to incorporate determining how frequently the device is used into the determination of when to determine the amount of material remaining in the dispenser

Yang in view of Kawasaki is silent with respect to 
a temperature sensor configured to measure the temperature of the battery  .

Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
a temperature sensor configured to measure the temperature of the battery  ([Fig 7, 0053]: “Temperature sensor 706 measures the temperature of battery 102 and provides temperature values to interface 716 of controller 104 via bus line 714”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki in view of Schaefer to measure the temperature of the battery in order to improve the 

Regarding claim 8: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above.
Yang is silent with respect to further comprising 
a real time clock, 
wherein the processing circuitry is configured to obtain the current date and/or time from the real time clock and compare the current date and/or time with a time stamp of the battery. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system), comprising 
a real time clock ([Fig 4, 0075]: timer 34d outputs a timer value which indicates time).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki to incorporate determining the amount of time elapsed between measurement events performed by the system into the determination of how often to measure the amount of material remaining in the dispenser.


the processing circuitry is configured to obtain the current date and/or time from the real tine clock and compare the current date and/or time with a time stamp of the battery ([Fig 8, 0059]: teaches the use of a battery rest timer 802 that compares the time stamps of on and off events recorded by the battery controller to determine how long the battery was at rest.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kawasaki in view of Schaefer to measure the time between uses of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the rest time of the battery ([0026]).

Regarding claim 9: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above.
Yang is silent with respect to further comprising: 
a data memory in which information about the type and capacity of the battery is stored. 

Kawasaki teaches 
a data memory (memory 124).



Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
a data memory in which information about the type and capacity of the battery is stored ([0060]: discloses a memory 720 that includes parameter storage 804, where parameter storage 804 includes a batter capacity parameter).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki in view of Schaefer to record the capacity of the battery in order to determine the percentage remaining charge as compared to the total capacity. 

Regarding claim 10: Yang teaches the battery operated container fill level measuring device according to claim 2, as discussed above.
Yang is silent with respect to wherein the processing circuitry is further configured to obtain 
	the number of measurements performed by the measurement circuitry, 
	one or more of the number of measured value display events and measured value transmissions to external receiver, 

	one or more of the voltage of the battery and the current date, 
	one or more 	of the current time and the information about the type and capacity of the battery, 
as the obtained information and to take into account 
	the number of measurements performed by the measurement circuitry, 
	one or more of the number of measured value display events and/or measured value transmissions to the external receiver, 
	the amount of charge taken from the battery, 
	one or more of the voltage of the battery and/or the current date, 
	one or more of the current time and/or the information about the type and capacity of the battery 
in calculating the minimum value of the remaining battery life. 

Kawasaki teaches a battery operated level measuring device ([Fig 1, 0034]: discloses a device with variable detection intervals for determining a water level in a sewage system) wherein 
the processing circuitry is further configured to obtain 
		the number of measurements performed by the measurement circuitry, 
		one or more of the number of measured value display events and/or measured value transmissions to an external receiver ([Fig 1, Fig 2, 0038, 0046, 0048]: discloses counting the number of times an load is operated and sending that count to the calculation circuit 13d),

		one or more of the voltage of the battery and the current date ([0037]: discloses monitoring the voltage drop across a resister),
in calculating the minimum value of the remaining battery life ([0057 - 0060]: discloses a battery-remaining-amount measurement apparatus 21 that calculates a time of battery exhaustion based on the average current used (Iav) and remaining charge in the battery (Cr), where the Examiner interprets “a minimum value of the remaining battery life” as the worst-case remaining usage time of the battery given the currently calculated charge level).

Kawasaki is silent with respect to 
the processing circuitry is further configured to obtain 
	one or more of the current time and the information about the type and capacity of the battery, 


Schaefer teaches a system “to determine a state of charge (SOC) of a battery ([Abstract])” that includes 
	one or more of the current time, ([Fig 8, 0059]: teaches the use of a battery rest timer 802 that compares the time stamps of on and off events recorded by the battery controller to determine how long the battery was at rest), and


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Kawasaki in view of Schaefer to measure the time between uses of the battery in order to improve the calculation of the battery’s state of charge based on a relationship between voltage and state of charge ([0024]) that is dependent of the rest time of the battery ([0026]), with the capacity of the battery used determine the percentage remaining charge as compared to the total capacity..


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Himmelmann et al., US 2015/0228181 (hereinafter 'Himmelmann') . 
Regarding claim 11: Yang teaches the battery operated container fill level measuring device according to claim 1, as discussed above.
Yang is silent with respect to 
the battery is fixedly mounted in an irreplaceable manner.

Himmelmann teaches a monitoring system for a liquid soap dispenser ([0025]) that includes


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yang in view of Himmelmann to incorporate a battery into a permanent enclosure in a dispenser when it is expected that the life span of the battery will be equivalent to the life span of the dispenser.

Response to Arguments
Drawings
Applicant's arguments regarding reference character 121, filed 19 November 2021, see page 7, have been fully considered but they are not persuasive.
Applicant argues (see page 7):  There is no requirement that the reference number must be more than simply mentioned in the specification. There is no requirement that the term have "further description."   Moreover, one of ordinary skill in the art would immediately understand what a sensor is and as a result no further description is necessary. Accordingly, Applicant respectfully requests that the objection to the drawings be withdrawn.
Examiner submits that the specification is silent with respect to any description of “sensor 121”.  There are myriad possible types of sensors, and the specification only provides support for a voltage sensor, a current sensor, and a temperature sensor.  The specification does not indicate if sensor 121 is used to detect voltage, current, 
	 
35 USC §112 
Applicant’s amendments with respect to claims 1 – 4, 6, 7, 10, and 13 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 19 August 2021 have been withdrawn. 

	
35 USC §102 
Applicant's arguments regarding reference character 121, filed 19 November 2021, see page 7, have been fully considered but they are not persuasive.
Applicant argues (see page 7): neither Yang nor Kawasaki describes calculating a minimum value of the remaining battery life from information obtained by a processing circuitry and from a current parameterization of the device.
Examiner submits that Yang teaches a device that performs detection based on a predetermined time period, a user-defined time period, or a time period that changes depending of the frequency of use of the system.  These three different time periods are interpreted as a parameter of the device.
Applicant argues (see page 8): Applicant notes that knowledge of the current paramete1ization of the level measuring device, i.e., knowledge of the number of future measurements or data transmissions or other type of energy consuming occurrences enables very precise detem1ination of a minimum value of the remaining battery life.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., knowledge of the number of future measurements or data transmissions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862